COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Christopher Charles King v. The State of Texas

Appellate case number:    01-12-01137-CR

Trial court case number: 64792

Trial court:              149th District Court of Brazoria County

Date motion filed:        January 29, 2014

Party filing motion:      Appellant


       It is ordered that the appellant’s motion for rehearing is denied.


Judge’s signature: /s/ Rebeca Huddle
                   Acting for the Court

Panel consists of: Chief Justice Radack and Justices Bland and Huddle


Date: February 11, 2014